        Case 1:20-cv-00169-JCG Document 50           Filed 09/22/21   Page 1 of 3




UNITED STATES COURT OF INTERNATIONAL TRADE                                      FORM 24


 MARMEN INC., MARMEN ÉNERGIE
 INC., MARMEN ENERGY CO.,

                    Plaintiffs,

 and

 WIND TOWER TRADE COALIATION,

                    Consolidated Plaintiff,

                    v.

 UNITED STATES                                Consolidated Court No. 20-00169

                    Defendant,

 WIND TOWER TRADE COALIATION,

                    Defendant-Intervenor,

 and

 MARMEN INC., MARMEN ÉNERGIE
 INC., MARMEN ENERGY CO.,

                    Defendant-Intervenors.


             ORDER FOR STATUTORY INJUNCTION UPON CONSENT

       Pursuant to 19 U.S.C. § 1516a(c)(2), this Court may enjoin the liquidation of all

entries of merchandise identified below;

       The parties in this action agree that, as required by 19 U.S.C. § 1516a(c)(2), a

proper showing has been made that the requested injunctive relief should be granted

under the circumstances;

       Accordingly, it is hereby
         Case 1:20-cv-00169-JCG Document 50          Filed 09/22/21    Page 2 of 3




       ORDERED that Defendant, United States, together with its delegates, officers,

agents, and servants, including employees of U.S. Customs and Border Protection and

the U.S. Department of Commerce, is enjoined during the pendency of this litigation,

including any appeals, from using instructions to liquidate or making or permitting

liquidation of any unliquidated entries of   Utility Scale Wind Towers     from

Canada              ;

(1)    That were: (Add additional lines as needed)

       ☐ produced by [Company Name]

       ☐ exported by [Company Name]

       ☐ produced by [Company Name] and

            exported by [Company Name]

       ☒ produced and exported by Marmen Inc. or Marmen Énergie Inc.

       ☐ produced and/or exported by [Company Name] and

            imported by [Company Name]

(2)     That were the subject of the United States Department of Commerce’s final

       determination in          Utility Scale Wind Towers from Canada, 85 Fed. Reg.

       40239 (Dep’t Commerce July 6, 2020) (please see Attachment: Explanation of

       Good Cause)           ;

(3)     That were entered, or withdrawn from warehouse, for consumption, during the

       periods      February 14, 2020        through       August 11, 2020           and

       August 25, 2020           through      July 31, 2021        ;

and it is further
        Case 1:20-cv-00169-JCG Document 50          Filed 09/22/21    Page 3 of 3




       ORDERED that the entries subject to this injunction shall be liquidated in

accordance with the final court decision in this action, including all appeals and remand

proceedings, as provided in 19 U.S.C. § 1516a(e); and it is further

       ORDERED that any entries inadvertently liquidated after this order is signed by

before this injunction is fully implemented by U.S. Customs and Border Protection shall

be promptly returned to unliquidated status and suspended in accordance with this

injunction.




        9/22/2021
DATED:_________________________                         /s/ Jennifer Choe-Groves
                                                      ____________________________
      New York, New York                                              Judge
